Citation Nr: 1449460	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease and arthritis, to include the issue of propriety of the reduction of the evaluation from 20 to 10 percent.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training in the Army National Guard from January 21, 1985 to May 18, 1985, and served a period of active duty from January 2008 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision, by the Hartford, Connecticut, Regional Office (RO).  

The Veteran was scheduled for a travel Board Hearing for August 28, 2012, at the VA Regional Office in New York, New York.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal.  His request for a hearing is considered withdrawn.  38 C.F.R § 20.702(d).  

In January 2014, the Board remanded the case for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in April 2014.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that, in an August 2013 rating decision, the RO proposed to reduce the rating for degenerative disc disease of the lumbar spine from 20 percent to 10 percent.  A notice of disagreement with that decision was received in September 2013.  Subsequently, in rating action dated in May 2014, the RO reduced the evaluation for lumbar degenerative disc disease and arthritis from 20 percent to 10 percent, effective August 1, 2014.  In July 2014, the Veteran appeared and offered testimony at a hearing before a Hearing Officer at the RO.  The July 2014 hearing transcript may be reasonably construed as a notice of disagreement (NOD) with the May 2014 rating decision reducing the evaluation for the Veteran's lumbar degenerative disc disease and arthritis from 20 percent to 10 percent, effective August 1, 2014.  The Veteran is entitled to a statement of the case (SOC) addressing that disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issues on appeal.  

A.  S/C-Bilateral foot disorder.

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2002).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran seeks service connection for a bilateral foot disorder, which he claims developed as a result of his period of active service.  The Veteran attributes his bilateral foot disorder to the wearing of military boots while on active duty.  The Veteran maintains that he began having foot pain while he was overseas; at that time, there was no foot doctor available and he was told that he would have to go to Germany for treatment.  The Veteran stated that he was eventually given pain medication but it did not work; as a result, he was discharged when his period of active duty was almost done.  The Veteran related that he continued to have problems with his feet after service; he went to the VA and was told that he needed surgery to correct his feet.  The Veteran indicated that he underwent surgery on the right foot in April 2010.  

The service treatment records show that the Veteran was seen in February 1985, during active duty for training, with complaints of feet calluses of 3 day's duration; the Veteran indicated that he had calluses on both feet.  The pertinent diagnosis was calluses on the balls of both feet.  Insoles were issued to the Veteran.  In March 1985, the Veteran was seen for complaints of foot problems; the impression was right leg strain.  During a periodic examination in November 1989 (during a period of service in the Army National Guard), it was noted that the Veteran had had club foot repair.  On a National Guard examination in January 2007, it was noted that the Veteran had mild hallux valgus of the right foot.  It was also noted that the Veteran had undergone a bunionectomy on the left foot 8 years prior to his service in the National Guard.  The assessment was status post left bunionectomy with excellent results.  

Post service treatment records show that the Veteran received clinical attention and treatment for a bilateral foot disorder.  These records show that the Veteran was seen in July 2009 with complaints of pain in the lower back, legs and feet.  He was seen at a podiatry clinic in August 2009 with complaints of painful plantar calluses.  It was noted that he had the problems for many years.  It was reported that the Veteran was in the National Guard and in Afghanistan.  The assessment was painful plantar keratosis, dystrophic toenails.  Another treatment note, dated August 29, 2009, reported a finding of a minute calcaneal spur was noted at the insertion of the right tendo-Achilles.  In September 2009, the Veteran was again seen in the podiatry clinic for painful calluses of his feet; it was noted that he also continued to have back pain.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  At that time, he stated that he had pain; he did not report any weakness or fatigability of the feet.  The Veteran indicated that he did not use any corrective devices.  It was noted that the Veteran did not use any corrective shoe inserts or braces.  At that time, he was unemployed; however, he stated that he was able to do his occupation.  On examination, the Veteran had painful motion in the right foot; however, he had no edema, no weakness, no instability, and no tenderness.  The Veteran was able to stand and walk for one hour with weight bearing.  No flat foot was noted.  Dorsiflexion was to 20 degrees in both feet, without pain.  Plantar flexion was to 50 degrees in both feet without pain.  The Veteran had a callosity on the right foot.  He also had a callus on the first MTP joint of both feet.  He had a scar on the first and fifth metatarsal bone.  The pertinent diagnosis was post-surgical changes, left foot, hallux valgus, with degenerative joint disease in the MTP joint, 1st right.  

The Veteran was afforded another VA examination in May 2011.  At that time, it was noted that the Veteran's claim folder and service medical records were reviewed for purposes of the evaluation.  The examiner noted that, on the first report of medical history dated 11/15/84, the Veteran had no complaints of his feet and none were found on the physical examination associated with it.  During activation in 1985, the Veteran reported to sick call on February 7, 1985, with calluses and problems with his feet and later, on March 29, 1985, for a right distal metatarsal foot pain.  The examiner observed that the Veteran returned to the Guard and on November 18 1989, in a report of medical history the veteran indicated a foot problem, without specificity.  The physical exam associated with that report raised the question of bilateral club feet.  There was no further record of this and the Veteran gave no further information on the subject.  The examiner further noted that the Veteran's medical records were silent regarding his feet until his deployment to Afghanistan in 2008.  A complaint of foot pain is noted in the medical records on November 2, 2008.  This was relayed, along with complaints of back and shoulder pain, that appeared to be the greater problem and no treatment for the condition was detailed.  The pertinent diagnoses were: Right hallux valgus deformity; Degenerative arthritis at the right first MTP joint, status post osteotomy; and bilateral degenerative joint disease of the fifth MTP joints status post osteotomies.  The examiner stated that it appears that the Veteran's first problem with his feet occurred during his first enlistment in the National Guard in 1989 in a report of medical history and physical examination, the foot problem was recognized.  There is no medical information in the intervening years since the initial enlistment and there is no medical information in the medical record from 1989 to 2007, when the Veteran was deployed to Afghanistan.  There appears to have been a surgical intervention that the Veteran does not recognize at present.  Since this was not a matter of service record it is reasonable to assume that any surgical intervention did not occur during a period of activation.  The examiner stated that one is then left with an aggravation of pain during a one year deployment to Afghanistan.  While this may have exacerbated the pain, the deployment was not responsible for the most recent deformities necessitating the surgical intervention on April 1 2010.  Therefore it does not appear to be as likely as not that the Veteran's present podiatric condition was a consequence of military service.  

The Board finds that the VA examiner's conclusion is unclear.  Furthermore, the examiner's statement above is ambiguous as to whether there was an increase in the severity of the veteran's pre-existing disabilities beyond the natural progress.  In light of the May 2011 examination report, the record does not contain sufficient medical evidence for VA to make a decision on this claim.  The duty to assist includes ordering a fresh examination if the record is insufficient.  38 C.F.R. § 4.2 (2013); Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  For these reasons, a remand is required.  

B.  Propriety of reduction of rating for lumbar degenerative disc disease.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As discussed in the Introduction above, in an August 2013 rating decision, the RO proposed to reduce the rating for degenerative disc disease of the lumbar spine from 20 percent to 10 percent.  A notice of disagreement with that decision was received in September 2013.  Subsequently, in rating action dated in May 2014, the RO reduced the evaluation for lumbar degenerative disc disease and arthritis from 20 percent to 10 percent, effective August 1, 2014.  In July 2014, the Veteran appeared and offered testimony at a hearing before a Hearing Officer at the RO.  The July 2014 hearing transcript may be reasonably construed as an NOD with the May 2014 rating decision reducing the evaluation for the Veteran's lumbar degenerative disc disease and arthritis from 20 percent to 10 percent, effective August 1, 2014.  The Board notes that a statement of the case (SOC) addressing the matter of increased rating for the low back, to include the propriety of the rating reduction, has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should issue to the Veteran and his representative an SOC addressing the claim regarding entitlement to a higher evaluation for his lumbar spine disorder, to include the issue of propriety of the reduction of the evaluation from 20 to 10 percent.  All applicable criteria should be addressed in the SOC, to include 38 C.F.R. § 3.105(a).  Along with the SOC, the AOJ must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals ) and afford them the applicable time period for perfecting an appeal to this issue.  (The Veteran and his representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board. 

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed foot disorder.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, including the service treatment records, and post-service treatment reports, the examiner should identify each disability affecting either foot.  The examiner must provide an opinion as to whether any current foot disorder found is at least as likely as not (i.e., 50 percent or greater probability) related to service or an incident of service.  The examiner is also asked to provide an opinion on whether it is at least as likely as not that any of the Veteran's feet disabilities has been caused or aggravated (i.e., permanently increased in severity) by his service-connected back disorder.  A rationale should be provided for all opinions offered.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Thereafter, the AOJ should readjudicate the Veteran's bilateral foot disorder claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

